Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – ALLOWANCE
	This action is in response to Applicant’s amendment filed August 24, 2022 in reply to the Non-final Office Action mailed August 17, 2022. Claim 1 has been amended; and claims 15-21 have been canceled. the after-final amendment filed September 2, 2021. Claims 1-10 and 12-14 have been canceled; and no claims have been amended or newly added. Claims 15, 17, and 18 have been withdrawn. Claims 11 and 15-19 are pending in the application. 
Withdrawal of Prior Claim Rejections - 35 USC § 103 (I and II)
Neither Keitch, Neveu, Goldberg, nor Karl et al. explicitly disclose that “the outermost fabric layer and the innermost fabric layer comprise a bright multifilament polyester yarn having a denier of about 60 to 100, and wherein the bright multifilament polyester yarn comprises about 0.05% TiO2”, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejections (I and II) presented in the Non-final Office Action mailed August 17, 2022 are hereby withdrawn. 
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1-14:
	Although 3D spacer textiles are in general certainly well known in the art, the prior art does not explicitly disclose or reasonably suggest 3D spacer textiles for agricultural use that combine the features of pores in the outermost fabric layer with size of 50-100 µm, and both the outermost and innermost fabric layers being composed of the bright multifilament polyester yarn having a denier of about 60 to 100 and comprising about 0.05% TiO2.
	The closest prior art appears to be Keitch, which discloses a 3D spacer textile comprising a first fabric layer, a second fabric layer, and a plurality of monofilaments connecting the first and second fabric layers; wherein the fabric layers can be warp knitted and porous; the monofilaments have a diameter of 0.05-0.5 mm; and the textile is compressible yet resilient, and provides protection, enhanced air and moisture permeability, and thermal barrier properties. Keitch, however, while expressly disclosing that the outermost layer can be porous, does not specify a pore size of 50-100 µm, and Keitch does not say anything at all about the outermost and innermost fabric layers being composed of the bright multifilament polyester yarn having a denier of about 60 to 100 and comprising about 0.05% TiO2.
Therefore, pending claims 1-14 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617